Nebraska Court of Appeals Memorandum Opinions
           NOT Selected for Posting to Court Website

              (released the week prior to April 10, 2018)


The following memorandum opinions were filed by the Nebraska Court of
Appeals and can be viewed using SSCALES:



A-16-1229           State on behalf of Kyce K. v. Le’Sean T.
A-17-110            State v. Groves
A-17-603            In re Interest of Jose H. et al.
A-17-672,
A-17-673            In re Interest of Rianna B. & Riley B.
A-17-752            State v. Guerrero


The above-listed memorandum opinions can be viewed online through the
appellate court case search available by subscription through Nebraska.gov:
http://www.nebraska.gov/subscriber/.

Current subscribers to Nebraska.gov can search appellate court cases here:
https://www.nebraska.gov/courts/sccales/.